DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to change the side UV module into reflectors such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent No. 6080965 to Osawa in view of United States Patent No. 6465374 to Butterbaugh, U.  is presented below.
	It is noted that the claim has changed the side UV module into reflectors. The Examiner notes that there is a reflector in the “side UV module” in Camm and because claim 4 adds a side UV lamp to the reflector, the dependent claim indicates that the reflector with the side UV lamp present in Camm fulfill the limitations drawn in the claims and that the reflector is not a singular structure.

Claim Objections
Claims 16, 17, 18, 19 objected to under 37 CFR 1.75 as being a substantial duplicate of claims 11, 12, 13 and 15 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 22 recites the limitation "the side UV light" in 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that the claim should be dependent on Claim 4, and for the purposes of examining based on the merits, the claims will be examined as being dependent on Claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 7, 8, 11-13, 15-19, 21, and 22  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent No. 6080965 to Osawa in view of United States Patent No. 6465374 to Butterbaugh, U. S. Patent No. 6594446 to Camm et al and United States Patent No. 6165273 to Fayfield et al.
In regards to Claim 1, Osawa teaches an apparatus Fig. 1, comprising: a chamber 4 Fig. 1, the chamber coupled with a source of a reactive/process gas 31 configured to provide an atmosphere (Col. 6 lines 7-15), the chamber comprising a semiconductor substrate W having a front side (top of W) and a back side (bottom of W) that contacts a wafer chuck (work table 8) which has a smaller diameter than the semiconductor substrate (as shown by the posts contacting the W substrate), a UV transparent window (a quartz transparent window 36, Col. 6 lines 20-24) on a top surface of the chamber; a top lamp module 38 disposed outside of the chamber and 
Osawa does not expressly teach that the reactive gas is an oxygen-containing reactive gas configured to provide an atmosphere containing active oxygen.
Butterbaugh expressly teaches that an UV treatment device Fig. 1, 2, where there is a substrate that has oxygen provided to the wafer in the presence of UV radiation via a chemical delivery source 26, which is a source of chemicals, oxygen being a gaseous chemical that is supplied to the substrate as a reactive gas as it is a post-treatment process to create an oxidation step (Col. 3 line 1-Col. 6 line 5). Butterbaugh further teaches that the processing using oxygen with UV light allows for removal of contaminants without excessive surface roughening (Col. 5 lines 32-35).
It would be obvious to one of ordinary skill in the art, at the time of the invention, to have modified the apparatus of Osawa with the teachings of Butterbaugh and make the reactive gas source an oxygen gas source. One would be motivated to do so for the purposes of being able to process the substrate and remove contaminants without excessive surface roughening. See MPEP 2143, Motivations A-E.  

Camm teaches that the bottom 42 of a substrate 34 can be performed by a bottom light unit 32, 40 which is a side module as it is coupled to the sidewall of the chamber 48, laterally offset from a region underneath the substrate (as it is not directly underneath the substrate), and has a side module surface 64 that is facing the backside of the semiconductor substrate and the side module having a substantially straight cross-sectional profile oriented at an acute angle from the sidewall of the chamber (as it forms a right angle in the corner of the chamber and thus the other two angles of 32,40 would be implicitly acute as shown in Fig. 2) and upwardly toward the backside of the semiconductor substrate (as shown by the arrows pointing the light upwards, Col. 9 line 9-Col. 17 line 20), as shown in the annotated copy of Fig. 2 below: 

    PNG
    media_image1.png
    722
    618
    media_image1.png
    Greyscale

It would be obvious to one of ordinary skill in the art, at the time of the invention, to have modified the apparatus of Osawa in view of Butterbaugh and substitute the bottom heater of the wafer with the bottom heater of Camm, which irradiates the bottom of the substrate from an angled, offset position in the chamber. Furthermore, it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations A-E. The resulting apparatus would shift the bottom/side module of Osawa to an outer corner of the chamber, making an angled, laterally offset bottom heater of the substrate.	
Osawa in view of Butterbaugh and Camm do not expressly teach that the lamps are UV lamps.

It would be obvious to one of ordinary skill in the art, at the time of the invention, to have modified the apparatus of Osawa in view of Butterbaugh and Camm such that the lamps are UV lamps as per the teachings of Fayfield. One would be motivated to do so to eliminate the need for a complex and expensive chamber cooling system while maintaining a high throughput. See MPEP 2143, Motivations A-E. 
Osawa in view of Butterbaugh, Camm and Fayfield does not expressly teach that the reflector is configured to reflect light from the top lamp module on both the front and back sides of the semiconductor substrate.
However, the reflector of Camm, when applied to the apparatus of Osawa in view of Butterbaugh and Fayfield would be capable of reflecting light from the top lamp, as it would be exposed to the top lamp of Osawa and would be capable of reflecting any light that reaches the backside of the substrate and would be capable of reflecting the light to the top of the substrate by reflecting the light back to the top lamp’s reflector and thus implicitly back to the top of the substrate.
The resulting apparatus fulfills the limitations of the claim. 

In regards to Claim 11, Osawa teaches an apparatus Fig. 1, comprising: a chamber 4 Fig. 1, the chamber coupled with a source of a reactive/process gas 31 
Osawa teaches a wafer chuck 8 Fig. 1, inside the chamber and below the UV/quartz window 36, the wafer chuck configured to hold a semiconductor substrate having a front side and a back side that contacts the chuck through the pin supports on top. 

Osawa does not expressly teach that the reactive gas is an oxygen-containing reactive gas configured to provide an atmosphere containing active oxygen.
Butterbaugh expressly teaches that an UV treatment device Fig. 1, 2, where there is a substrate that has oxygen provided to the wafer in the presence of UV radiation via a chemical delivery source 26, which is a source of chemicals, oxygen 
It would be obvious to one of ordinary skill in the art, at the time of the invention, to have modified the apparatus of Osawa with the teachings of Butterbaugh and make the reactive gas source an oxygen gas source. One would be motivated to do so for the purposes of being able to process the substrate and remove contaminants without excessive surface roughening. See MPEP 2143, Motivations A-E.  
Osawa in view of Butterbaugh does not expressly teach wherein the at least one side reflector is coupled with a side wall of the chamber, laterally offset from a region underneath the semiconductor substrate nor do Osawa in view of Butterbaugh teach that the chuck has a smaller diameter than that of the semiconductor substrate.
Camm teaches that the bottom 42 of a substrate 34 can be performed by a bottom light unit 32, 40 which is a side module as it is coupled to the sidewall of the chamber 48, laterally offset from a region underneath the substrate (as it is not directly underneath the substrate), and has a side module surface 64 that is facing the backside of the semiconductor substrate and the side module having a substantially straight cross-sectional profile oriented at an acute angle from the sidewall of the chamber (as it forms a right angle in the corner of the chamber and thus the other two angles of 32,40 would be implicitly acute as shown in Fig. 2) and upwardly toward the backside of the semiconductor substrate (as shown by the arrows pointing the light upwards, Col. 9 line 9-Col. 17 line 20), as shown in the annotated copy of Fig. 2 below: 

    PNG
    media_image1.png
    722
    618
    media_image1.png
    Greyscale

It would be obvious to one of ordinary skill in the art, at the time of the invention, to have modified the apparatus of Osawa in view of Butterbaugh and substitute the bottom heater of the wafer with the bottom heater of Camm, which irradiates the bottom of the substrate from an angled, offset position in the chamber. Furthermore, it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations A-E. The resulting apparatus would shift the bottom/side module of Osawa to an outer corner of the chamber, making an angled, laterally offset bottom heater of the substrate.	
Furthermore, Camm teaches that the wafer chuck 61 has a smaller diameter than that of the semiconductor substrate 34 as the ring of 61 supports the inner periphery of 34 as shown in Fig. 2 of Camm.
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As the pins of Osawa support the substrate, It would be obvious to one of ordinary skill in the art, at the time of the invention, to substitute the pins for a ring, as per the teachings of Camm. One would be motivated to do so for the predictable result of providing an art analogous means of supporting the substrate. See MPEP 2143, Motivations A-E. 
Osawa in view of Butterbaugh and Camm do not expressly teach that the lamps are UV lamps.
Fayfield teaches a semiconductor wafer heating apparatus Fig. 2, where the substrate is heated through UV light and UV radiation (Col. 3 line 18-Col. 4 line 48). Fayfiend further teaches that the treatments for heating is done by UV heating system, the need for a complex and expensive chamber cooling system is eliminated while a high throughput can be maintained (Col. 1 line 63-Col. 3 line 5)
It would be obvious to one of ordinary skill in the art, at the time of the invention, to have modified the apparatus of Osawa in view of Butterbaugh and Camm such that the lamps are UV lamps as per the teachings of Fayfield. One would be motivated to do so to eliminate the need for a complex and expensive chamber cooling system while maintaining a high throughput. See MPEP 2143, Motivations A-E. 
Osawa in view of Butterbaugh, Camm and Fayfield does not expressly teach that the reflector is configured to reflect light from the top lamp module on both the front and back sides of the semiconductor substrate.

The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 16, Osawa teaches an apparatus Fig. 1, comprising: a chamber 4 Fig. 1, the chamber coupled with a source of a reactive/process gas 31 configured to provide an atmosphere (Col. 6 lines 7-15), the chamber comprising a semiconductor substrate W having a front side (top of W) and a back side (bottom of W) that contacts a wafer chuck (work table 8) which has a smaller diameter than the semiconductor substrate (as shown by the posts contacting the W substrate), a UV transparent window (a quartz transparent window 36, Col. 6 lines 20-24) on a top surface of the chamber; a top lamp module 38 disposed outside of the chamber and above the UV transparent window, the top lamp module having at least one lamp configured to generate top lamp light and irradiate the front side of the semiconductor substrate inside the chamber through the UV transparent window using the top lamp light (see arrows from 38 to W); and at least one side (as in bottom side) lamp module 22 with reflection mirrors 24 forming a side reflector disposed inside the chamber, the side reflector configured to reflect light to the back side of the semiconductor substrate (Col. 4 line 35-Col. 7 line 37).

Osawa does not expressly teach that the reactive gas is an oxygen-containing reactive gas configured to provide an atmosphere containing active oxygen.
Butterbaugh expressly teaches that an UV treatment device Fig. 1, 2, where there is a substrate that has oxygen provided to the wafer in the presence of UV radiation via a chemical delivery source 26, which is a source of chemicals, oxygen being a gaseous chemical that is supplied to the substrate as a reactive gas as it is a post-treatment process to create an oxidation step (Col. 3 line 1-Col. 6 line 5). Butterbaugh further teaches that the processing using oxygen with UV light allows for removal of contaminants without excessive surface roughening (Col. 5 lines 32-35).
It would be obvious to one of ordinary skill in the art, at the time of the invention, to have modified the apparatus of Osawa with the teachings of Butterbaugh and make the reactive gas source an oxygen gas source. One would be motivated to do so for the purposes of being able to process the substrate and remove contaminants without excessive surface roughening. See MPEP 2143, Motivations A-E.  
Osawa in view of Butterbaugh does not expressly teach wherein the at least one side reflector is coupled with a side wall of the chamber, laterally offset from a region underneath the semiconductor substrate nor do Osawa in view of Butterbaugh teach that the chuck has a smaller diameter than that of the semiconductor substrate.


    PNG
    media_image1.png
    722
    618
    media_image1.png
    Greyscale

It would be obvious to one of ordinary skill in the art, at the time of the invention, to have modified the apparatus of Osawa in view of Butterbaugh and substitute the In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations A-E. The resulting apparatus would shift the bottom/side module of Osawa to an outer corner of the chamber, making an angled, laterally offset bottom heater of the substrate.	
Furthermore, Camm teaches that the wafer chuck 61 has a smaller diameter than that of the semiconductor substrate 34 as the ring of 61 supports the inner periphery of 34 as shown in Fig. 2 of Camm.
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As the pins of Osawa support the substrate, It would be obvious to one of ordinary skill in the art, at the time of the invention, to substitute the pins for a ring, as per the teachings of Camm. One would be motivated to do so for the predictable result of providing an art analogous means of supporting the substrate. See MPEP 2143, Motivations A-E. 
Osawa in view of Butterbaugh and Camm do not expressly teach that the lamps are UV lamps.
Fayfield teaches a semiconductor wafer heating apparatus Fig. 2, where the substrate is heated through UV light and UV radiation (Col. 3 line 18-Col. 4 line 48). Fayfiend further teaches that the treatments for heating is done by UV heating system, 
It would be obvious to one of ordinary skill in the art, at the time of the invention, to have modified the apparatus of Osawa in view of Butterbaugh and Camm such that the lamps are UV lamps as per the teachings of Fayfield. One would be motivated to do so to eliminate the need for a complex and expensive chamber cooling system while maintaining a high throughput. See MPEP 2143, Motivations A-E. 
Osawa in view of Butterbaugh, Camm and Fayfield does not expressly teach that the reflector is configured to reflect light from the top lamp module on both the front and back sides of the semiconductor substrate.
However, the reflector of Camm, when applied to the apparatus of Osawa in view of Butterbaugh and Fayfield would be capable of reflecting light from the top lamp, as it would be exposed to the top lamp of Osawa and would be capable of reflecting any light that reaches the backside of the substrate and would be capable of reflecting the light to the top of the substrate by reflecting the light back to the top lamp’s reflector and thus implicitly back to the top of the substrate.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claims 2, 12, and 17, Osawa teaches the top lamp module comprises a dome 46 reflector disposed above the at least one UV lamp and configured to reflect the top lamp UV light toward the UV transparent window, as shown in Fig. 1.  
In regards to Claims 3, 13, and 18, Osawa teaches in a different embodiment of Fig. 9, wherein the at least one UV lamp in the top lamp module comprises a plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the singular lamp of Fig. 1 with the plurality of lamps of Fig. 9, as art-recognized equivalent means for providing lamps for the top module.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations A-E. 
In regards to Claim 4, Osawa teaches the at least one side UV module comprises at least one side UV lamp 22 configured to generate UV light emitting toward the back side of the semiconductor substrate.  
In regards to Claims 7 and 15 and 19, Osawa teaches the UV transparent window is a quartz window, as per the rejection of Claim 1 above.
In regards to Claim 8, Osawa teaches the wafer chuck 8 inside the chamber 10 and below the UV transparent window 36, wherein the wafer chuck is configured to hold the semiconductor substrate, as shown in Fig. 1.  
In regards to Claim 21, Osawa in view of Butterbaugh, Camm and Fayfield teaches the at least one side UV module is below the semiconductor substrate and laterally offset from the wafer chuck, and wherein the side UV light is directly incident on the back side of the semiconductor substrate along an unobstructed path (as per the teachings of Osawa in view of Butterbaugh, Camm, and Fayfield where there are no other structures between the light and the substrate bottom edge.)
.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent No. 6080965 to Osawa in view of United States Patent No. 6465374 to Butterbaugh, U. S. Patent No. 6594446 to Camm et al and United States Patent No. 6165273 to Fayfield et al, as per the teachings of Claim 1 above, and in further view of United States Patent No. 6281511 to Thakur.
 The teachings of Osawa in view of Butterbaugh, Camm and Fayfield are relied upon as set forth in the above 103 rejection.
In regards to Claim 5, Osawa in view of Butterbaugh, Camm and Fayfield do not expressly teach a UV light wavelength.
Thakur teaches a CVD processing apparatus Fig. 1, 2 where there are UV and infrared lights (see 2, 3, 4 Fig. 1), like the apparatus of Singh, but also expressly teach that all of the lamps can be UV lights (see 34 Fig. 3, 48 Fig. 4 where the side lights are also UV lights, Col. 4 lines 1-45) but also that the wavelength of the different UV sources can have the same light wavelength and processed during the same processing cycle (Col. 4 lines 47-65) as it depends on the particular process for a given film on the substrate (Col. 3 line 15-Col. 6 line 10). Furthermore, Thakur teaches that the combined UV light improves film properties as impure species become volatile and removable (Col. 4 lines 13-24).
Thakur teaches that the UV light wavelength is dependent on the processing desired and that it can be between 50-300 nm (Col. 2 line 65-Col. 4 line 65).

Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. As Thakur teaches the wavelength is dependent on the particular processing, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the range of wavelength to 300 nm, as a result effective variable in processing. 
The resulting apparatus fulfills the limitations of the claim.

Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent No. 6080965 to Osawa in view of United States Patent No. 6465374 to Butterbaugh, U. S. Patent No. 6594446 to Camm et al and United States Patent No. 6165273 to Fayfield et al, as per the teachings of Claim 1 above, and in further view of United States Patent Application No. 2001/0035131 to Sakuma et al.
 The teachings of Osawa in view of Butterbaugh, Camm, and Fayfield are relied upon as set forth in the above 103 rejection.

Sakuma teaches that for UV processing uses ozone as a process gas [0067-0069].
It is noted that this limitation is a process limitation. It has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of gas is not considered a positive limitation and the apparatus of Osawa in view of Butterbaugh, Camm, and Fayfield would be capable of processing ozone, based on user selection of the type of gas, there being no structural limitations in the claims to prevent this otherwise.
However, as the oxygen containing reactive gas is a source, it is further noted that it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a gas source analogous to that of Osawa in view of Butterbaugh, Camm, and Fayfield out of ozone, as taught by Sakuma, it would .
Claims 9, 10, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent No. 6080965 to Osawa in view of United States Patent No. 6465374 to Butterbaugh, U. S. Patent No. 6594446 to Camm et al and United States Patent No. 6165273 to Fayfield et al, as per the teachings of Claim 1 above, and in further view of United States Patent No. 7262116 to Singh et al.
 The teachings of Osawa in view of Butterbaugh, Camm, and Fayfield are relied upon as set forth in the above 103 rejection.
In regards to Claims, 9, 10 and 20 Osawa in view of Butterbaugh, Camm, and Fayfield the wafer chuck is configured to heat up to a temperature in the range of from 100 °C to 400 CC or  260 °C to 280 °C.  
 Singh teaches an apparatus Fig. 2A, comprising: a chamber 200, the chamber coupled with a source of a reactive gas (inlet 220) so as to provide an atmosphere comprising active gas under UV light 208 therein, and to contain a semiconductor substrate 214 having a front side and a back side that contacts the wafer chuck: a UV transparent window 206 on a top surface of the chamber; a wafer chuck 215 inside the chamber and below the UV transparent window 206, configured to hold a semiconductor substrate 214 having a front and a back side, a top lamp module 208 above the UV transparent window, the top lamp module having at least one UV lamp configured to generate top lamp UV light and irradiate the front side of the semiconductor substrate inside the chamber through the UV transparent window using 
 In regards to Claims 9 and 20, Singh teaches the wafer chuck is configured to heat up to a temperature in the range of from 100 0C to 400 0C, as the substrate is heated to 350°C (Col. 13 lines 36-40), as value that falls in the ranges as recited.
As it is known to process substrates in UV light at temperatures such as 350°C, as taught by Singh, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the temperature ranges for processing as taught by Osawa in view Butterbaugh, Camm and Fayfield to 350°. One would be motivated to do so in order to predictably process the substrate for UV processing. See MPEP 2143, Exemplary Rationales A-G.
Furthermore, it is noted that the temperature for processing is implicitly a processing limitation. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Osawa in view of Butterbaugh, Camm and Fayfield and Singh is substantially the same as the claimed apparatus, the apparatus of Osawa in view of Butterbaugh, Camm, Fayfield and Singh would be capable of fulfilling the limitations of the claim and thus be able to insert function here, there being no structural difference between the apparatus of Osawa in view of Butterbaugh, Camm and Fayfield and Singh and that of the claims.
In regards to Claim 10, Osawa in view of Butterbaugh, Camm and Fayfield and Singh does not expressly teach the wafer chuck is configured to heat up to a temperature in the range of from 260°C to 280°C.  
However, Singh does expressly teach that the substrate temperature is a result effective variable (see graphs of Fig. 1 and 4) and that the temperature can be below 750°C (Col. 17-24).
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Thus, as the temperature of the substrate and thus the wafer chuck is a result effective variable, it would be obvious to one of ordinary skill in the art, at the time of the invention to have modified the temperature of the substrate. See MPEP 2143, Motivations A-E.
Also, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of In regards to Claim 10, Osawa in view of Butterbaugh, Camm, Fayfield and Singh does not expressly teach the wafer chuck is configured to heat up to a temperature in the range of from 260°C to 280°C  is substantially the same as the claimed apparatus, the apparatus of In regards to Claim 10, Osawa in view of Butterbaugh, Camm, Fayfield, and Singh does not expressly teach the wafer chuck is configured to heat up to a temperature in the range of from 260°C to 280°C  would be capable of fulfilling the limitations of the claim and thus be able to set a wafer chuck temperature to a range of from 260°C to 280°C, there being no structural difference between the apparatus of In regards to Claim 10, Osawa in view of Butterbaugh, Camm, Fayfield and Singh does not expressly teach the wafer chuck is configured to heat up to a temperature in the range of from 260°C to 280°C and that of the claim. The resulting apparatus fulfills the limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 4001047 to Boah which teaches a side wall reflector 39.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KARLA A MOORE/Primary Examiner, Art Unit 1716